                                          Case 2:19-cv-01811 Document 1 Filed 02/27/19 Page 1 of 2
 JS44      (Rev.o6lr7)                                                                  clvJl covER                          SHEET
 The JS 44 civrl cover sheet and the information contained herein neither replace nor suDolement the filinq and service of Dleadinss or other DaDers as reouired bv law- excent as
 provided b^y local. rules ofcourt. This_form, approved by the Judicial Conference ofth6 United States in September I 974, is required for the'uie ofthe Clerk oftourt for th'e
 purpose of initiating the civil docket sheet. (SEE INSTRU3TI?NS oN NDXI'qAGE oF THts FotM.)


 h#l           8""#"ITHtrffin, aaroara,                 individuatty and on behatf of simitarty                            tBiBnBNBdtN"fit"rgr",                         tnc, Goodett, Roser, Vivovich, wttiam ttt,
 situated persons                                                                                                          Turner, Patrick, Cavaletto, Gary and Riveron, Alberto

      (b)      County of Residence of First Listed           Plaintiff       OrleanS                                         County of Residence of First Listed                 Defendant         QUeenS
                                      (EXCt!PT IN U.S. PLAINl'IFt; CASES)                                                                                (tN u.s. PL4tN1',il;t; CASDS ONLY)
                                                                                                                             NOTE:           IN LANDCONDEMNATION CASES, USETHE LOCATION OF
                                                                                                                                             THE TRACT OF LAND INVOLVED.

      (C)      Attorneys (Firnt   Name, Atklress, and Tclephone Number)                                                       Attorneys (lfKnou'n)
 See attachment



II.    BASIS OF JURISDICTIONlrt"""o,t "x" inoneBoxonty)                                                       III. CITIZENSHIP OF PRINCIPAL PARTIES                                                fi"trce an "X" in one        Rox   lor ptainriff
                                                                                                                                     Only)
                                                                                                                         (For l)iversity Cases                and One Boxfor Deferutant)
ol         U.S. Govemment                  O    3    Federal Question                                                                   PTF DEF                              PTF DEF
               Plaintiff                               (U.5. Government Nol a Par,y)                               CitizenofThisState Ll    O I IncorpomtedorPrincipalPlace O 4 J4
                                                                                                                                                                                  ofBusiness In This State

O2         U.S. Govemment                  X4        Diversity                                                     CitizenofAnotherState J 2                        E    2      Incorpomted cnd Principal Place            D 5 D5
               Defendmt                                (htdicate Cilizenship ol Parries in ltem III)                                                                               ofBusiness In Another State

                                                                                                                   Citizen or Subject ofa                  O3       O 3         ForeignNation                              a 6 i6
IV. NATURE                   OF SUIT                an "X" in One Box                                                                                                Click here for:
                                                                          -t'(    'rs                                  FfIRREIIT TRE/PF.NA I.T'l/                      NA    NI'PI IPTT'I/
O I l0 Insrrance                            PERSONAL INJURY                            PERSONAL INJURY             D   625 Drug Related Seiarre             O     422 Appeal 28 USC 158                O 375 False Clairns Act
O    120 Marine                           D 310 Airplme                           O   365 Personal Injury -                ofProperty 2l USC         881    O     423 Withdrawal                       O 376QuiTam(31 USC
D    130 Miller Act                       0 315 Airplme Product                           Product Liability        O   690 Other                                      28 USC 15?                                3729(a))
D    140   Negotiable Instrurn€nt               Liability                         D   367 Health Care/                                                                                                 D 400 State Reapportionment
O    150 Recovery   ofOverpayment         D 320 Assault, Libel &                            Phamaceutical                                                                                              D 4 l0 Antitrust
           &   Enforcement   of                   Slander                                   Pesonal Injury                                                  D     820 Copyrights                       O 430 Banks and Bmking
D l5l Medicare        Act                 D   330 Fedeml Enployers'                       Product Liability                                                 O     830 Patent                           D 450 Cormerce
D 152 Recovery        ofDefaulted                   Liability                     3   368 Asbestos Personal                                                 O     835 Patent - Abbreviated             D 460 Deportation
         Snldent Loans                    O 340 Marine                                     Injury Product                                                             New Dmg Application              3    470 Racketeer Influenced and
         (Excludes Veterms)               0 345 Muine        Product                      Liability                                                         l-I   840 Trademark                                 Compt Organizations
D    153 Recovery ofoverpayrnent                Liability                             PERSONAL PROPERTY                                                           s(l(-tat, sa('t IRtTY                0    480 Consumer Credit
           of Veterm's Benefits           O 350 Motor Vehicle                     D   370 Other Fmud               D   710 FairLaborStardards               o     861 HrA(r395ff)                      D    490 Cable/Sat TV
D    160   Stockholders' Suits            D 355 Motor Vehicle                     O   371 Truth in Lending                 Act                              D     862 Black Lung (923)                 0    850 Securities/CornmoditieV
I    190 Other Contract                         Product Liability                 O   380 Other Personal           D   720 Labor,Management                 D     863 DIwc/DIww (a05(g))                        Exchmge
D    I95 Contract Product Liability      0    360 Other Personal                          Property Damage                  Relations                        D     864 SSID Title XVI                   ft   890 Other Statutory Actions
0    196 Fmnchise                                   Injury                        0   385 Property Damage          D   740 Railway Labor Act                D     86s Rst (aos(g))                     O    891 Agricultrrml Acts
                                         O    362 Pemonal Injury -                        Product Liability        D   751 Fmily md Medical                                                            O    893 Envircrunental Maners
                                                  Medical Malnmctice                                                       Leave Act                                                                   D    895 Freedorn of lnfomation
                                               {-IVII. RI.:IITS                   PRISONER PETITIONS               O   790 Other Labor Litigation                 IIF-III'.RA I. TAX SI IITS                    Act
D    210 Land Condernnation              D    440   Other Civil Rights              Habeas Corpus:                 0   791 Employee Retirement              3     870 Tues (U.S. Plaintiff             D    896 Arbitration
fl   220 Foreclosure                     D    441   Voting                        O 463 Alien Detainee                     Income Security Act                         or Defendmt)                    D    899 Administrative Procedure
fl   230 Rent Lease & Ejechnent          O    442   Employrnent                   O   510 Motions to Vacate                                                 O     871 IRS-Third Party                           Act/Review or Appeal       of
D    240 Torts to Lmd                    O    443   Housing/                              Sentence                                                                     26 USC 7609                              Agency Decision
O    245 Tort Product Liability                     Accomodations                 0   530 Geneml                                                                                                       0    950 Constitutionality of
D    290 All Other Real Property         O    445 Amer. w/Disabilities            O   535 Death Penalty                    IMMIGRATION                                                                         State Statutes
                                                    Employment                        0ther:                       O   462 Natualiation Application
                                         D 446 Amer. w/Disbilities                3   540   Mmdamus & Other        0   465 Other hnrnigntion
                                                Other                             O   550   Civil Rights                   Actions
                                         Cl 448 Education                         D   555   Prison Condition
                                                                                  D   560   Civil Detainee -
                                                                                            Conditions of
                                                                                            Confinement

V. ORIGIN (Place an ".Y" in One Bor Only)
[l Original O2 Removedfrom                                        O 3            Remanded      from           O4   Reinstated     or O         5 Transferred frorn             D6 Multidistrict O8                      Multidistrict
    Proceeding State Court                                                       Appellate     Court               Reopened                       Another District                    Litigation   -                    Litieation -
                                                                                                                                                                                      Transfer                         DireEt File
                                                      the U.S. Civil Statute under which you are filing (Do not                  cite   jurixlictionnl stuttuts nnlqs divercity):

VI.     CAUSE OF ACTION Brief description of cause:
                                                             ental                                                 breach
VII.       REQUESTED IN                        E      cupcn rF THrs IS A CLASS                    AcrroN               DEMAND $                                             CHECK YES only if demanded in complaint:
           COMPLAINT:                                 UNDER RULE 23, F.R.Cv.P.                                                                                              JURYDEMAND: I Yes                              DNo
VIII.       RELATED CASE(S)
                                                    (See inshuctio,ts):
            IF ANY                                                               JUDGE                                                                            DOCKETNUMBER
D^rEa.g7.
                                  JoIf                                                          ,ae-
                                                                                                     PFA



     RECEIPT #                       AMOUNT                                                 APPLYING IFP                                       JUDGE                                  MAG. JUDGE
            Case 2:19-cv-01811 Document 1 Filed 02/27/19 Page 2 of 2




Cl6 Simon
Simon Law Offices
122 Representative Row
P.O. Box 52242
Lafay ette, Louisiana 705 05
Telephone: 337 .232.2000

Kevin R. Duck
Duck Law Firm, L.L.C.
5040 Ambassador Caffery Parkway, Ste. 200
Lafay ette, Louisiana 70 5 0 8
Telephone: 337 .406.1144
